—In a negligence action to recover damages for the wrongful death of an infant and for his conscious pain and suffering, defendants appeal from a judgment of the Supreme Court, Suffolk County, entered June 21, 1978, upon a jury verdict in favor of plaintiffs in the principal amounts of $50,000 on the cause of action for wrongful death and $25,000 on the cause of action for conscious pain and suffering. Judgment, insofar as it is in favor of plaintiffs on the cause of action for wrongful death, affirmed. Judgment, insofar as it is in favor of plaintiffs on the cause of action for conscious pain and suffering, reversed, on the law, the said cause of action is severed and a new trial is granted with respect to the issue of damages only, with costs to abide the event, unless within 20 days after service upon plaintiffs of a copy of the order to be made hereon, with notice of entry thereof, plaintiffs shall serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in their favor on the cause of action for conscious pain and suffering to $15,000, and to the entry of an amended judgment accordingly, in which event the judgment, as so reduced and amended, is affirmed, without costs or disbursements. No questions of fact as to liability were presented on this appeal. The verdict on the cause of action for conscious pain and suffering was excessive to the extent indicated herein (see Burger v Long Is. R. R. Co., 28 AD2d 871, mot to dismiss app granted 21 NY2d 716). Hopkins, J. P., Suozzi and Gulotta, JJ., concur.